DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.
 
Response to Arguments
This office action is in response to the amendment filed 10/4/2021.  Claims 1, 3, and 5-24 are pending in this application and have been considered below.  Claims 2 and 4 are canceled by the applicant.  

Applicant’s arguments with respect to claims 1, 3, and 5-24 have been considered but are moot in view of new ground(s) of rejection because of the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-6, 8-9, 21-22, and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Wu  et al. (US 2016/0188994 A1 – hereinafter “Wu”) in view of Cote et al. .
Claim 1:
Wu discloses a system comprising: 
an electro-optical device (Fig. 18, imaging device 1802) comprising: 
an imaging system (Fig. 18, image processing system 1800); 
a sensor (Fig. 18, sensor component 1806) outputting video signals (¶43 discloses “frames of a video sequence”) in response to one or more images of an object or region of interest imaged on the sensor using the imaging system (¶49 discloses “selecting a certain number of features in each block (on both the reference and target images) with the largest response values”); 
an analog amplifier connected to the sensor, the analog amplifier amplifying the video signals using an analog process so as to form an analog output (¶88 discloses “an analog amplifier”); 
an analog to digital converter (ADC) connected to the analog amplifier, the ADC converting the analog output into a digital video data (¶88 discloses “an A/D converter”); 
a demosaicing module (¶42 discloses “Bayer demosaic”) connected to the ADC, the demosaicing module formatting the digital video data into digital video image data comprising the digital video data associated with appropriate pixel positions (¶42 discloses “Bayer demosaic”; where, demosaicing is the interpolation of the image back the image captured with a CFA, so that for every CCD pixel there can be an associated full RGB value1) on a display (Fig. 18, Display 1828) so that the digital video image data can be used to construct the images of the object or the region of interest on the display (Fig. 18, Display 1828, image 1830); and 
a video card (¶99 discloses a “Graphics subsystem 1915”) comprising a graphics processing unit (¶99 disclose a GPU) converting the digital video image data into a time series of the images readable by a computer (¶99 discloses “An analog or digital interface may be used to communicatively couple graphics subsystem 1915 and display 1920.  For example … HDMI“); and 
the computer connected to the video card (Fig. 19, Processor 1910), wherein the computer monitors a motion of a target identified in the time series of the images (¶91 discloses “identify the feature points in the images”); and 
a transmitter transmitting information (¶111 discloses “transmitters”) comprising at least one of a motion or an identification of the target (¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”); and wherein: 
the computer executes a (¶48 discloses “real time viewing”).
Wu disclose all of the subject matter as described above except for specifically teaching “formatting the digital data into digital image data comprising the digital data associated with appropriate pixel positions on a display so that the digital image data can be used to construct the images of the object or the region of interest on the display” and “parallel.”   However, Cote in the same field of endeavor teaches “formatting the digital data into digital image data comprising the digital data associated with appropriate pixel positions on a display so that the digital image data can be used to construct the images of the object or the region of interest on (¶106 discloses “"raw image data" or data in the "raw domain," may then be processed using one or more demosaicing techniques to convert the raw image data into a full color image, , generally by interpolating a set of red, green, and blue values for each pixel.”; ¶¶224, 226-267, 316-318) and “parallel” (¶116 discloses “120 and 122 process units and may operate in parallel to collect multiple sets of statistics for each frame of the image data acquired by the active sensor.”; ¶¶279, 298).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Cote before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to construct viewable image raw format from an image sensor (Cote ¶106).  This motivation for the combination of Wu and Cote is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  Also, executing a parallel processor is well known in the art to improve processing speed reduce the processing time.  This is supported by at least KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results.  In this combination of references, each element merely performs the same function as it does separately, as outlined by KSR Exemplary rationales that may support a conclusion of obviousness MPEP 2141 (III).
Wu discloses all of the subject matter as described above except for specifically teaching “monitor the motion of the target.”  However, Xu in the same field of endeavor teaches “monitor the motion of the target” (Abstract discloses “displacement measurement in civil structures”; last paragraph on p. 96 discloses “transform image motion to structural displacement”).  
Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Xu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to use a camera for structural health monitoring (SHM) is more easily provide  valuable information for structural assessment and decision support for maintenance through relevant measures of structural response. (Xu p. 91, first paragraph under “I. Introduction”).  This motivation for the combination of Wu and Xu is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  
Claim 3:
The combination of Wu and Cote discloses the elements recited in claim 5 for at least the reasons discussed in claim above.
Cote discloses “image frames indexed with an integer k”, “kth image frame” and “the (k-1)th image frame” (¶166 and Fig. 21 disclose “input pixels x(t), with the variable "t" denoting a temporal value”… “previously filtered frame or a previous original frame” i.e. t-1 show in Fig. 22).
Locatelli disclose all of the subject matter as described above except for specifically teaching “identifies a target.”  However, Wu in the same field of endeavor teaches “identifies a target” (¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”).

Therefore, it would have been obvious to one of ordinary skill in the art to combine Wu and Cote before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to monitor the image over time (Locatelli ¶¶ 1-3).  This motivation for the combination of Locatelli and Cote is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claim 5:
The combination of Wu and Cote discloses the elements recited in claim 5 for at least the reasons discussed in claim 1 above.
(p. 94 discloses “autofocus and automated image stabilization that might lead to changes in camera internal parameters are disabled.”).
The motivation to combine Wu and Xu is the same as provided for claim 1 above.
Claim 6:
The combination of Wu, Cote, and Xu discloses the device of claim 3, wherein: the parallel process is divided into smaller algorithm pieces that are each executed separately in one of the processor cores (Wu ¶82 discloses “one or more processor core(s) may undertake one or more of the operations”), outputs of each of the processor cores are combined and used to identify the one or more targets (Wu ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”).
Claim 8:
The combination of Wu, Cote, and Xu discloses the device of claim 3, wherein the computer correlates the kth image frame with the image of the one or more targets in the (k-1)th image frame so as to determine a one or more targets locations of the one or more targets in the kth image frame (Wu in at least ¶3 discloses “feature matching”; ¶30 discloses “identify objects in the 3D space”; ¶91 discloses “identify the feature points in the images”; Wu ¶166 and Fig. 21 disclose “input pixels x(t), with the variable "t" denoting a temporal value”… “previously filtered frame or a previous original frame” i.e. t-1 show in Fig. 22).
Claim 11:
The combination of Wu, Cote, and Xu discloses the system device of claim 34, wherein the computer determines the one or more locations as a function of time so as to measure the a motions in the one or more locations of the one or more targets in response to a force applied to the one or more targets (Xu Abstract, p. 97 §3.2).
Claim 12:
The combination of Wu, Cote, and Xu discloses the system of claim 11, wherein the one or more targets are is located on a road or a bridge and the force is a weight of a vehicle traveling on the road or the bridge (Xu p. 101 “estimation of vehicle weights”, Table 8)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Cote in view of Xu, further in view of Stevick et al. (US 2006/0082590 A1 – hereinafter “Stevick”). 
Claim 9:
The combination of Wu, Cote, and Xu disclose the elements recited in claim 9 for at least the reasons discussed in claim 8 above and claim 23 below.  The portions not taught by Locatelli, Wu, and Cote are taught by Stevick as shown in claim 23 below.
Claim 21:
The combination of Wu, Cote, and Xu discloses the system of claim 3, wherein the computer identifies or determines a location or motion of the target (Wu ¶91 discloses “identify the feature points in the images”) even when a shape of the target is changing during the measurement so that the tracking algorithm is independent of shape (Xu p. 101 discloses § 3.2.4 “Shape-based tracking,” all other methods in § “3.2 Target tracking” are independent of shape – listed in Table 5).
Claim 24:
The combination of Wu, Cote, and Xu discloses the elements recited in claim 21 for at least the reasons discussed in claim 1 and 3 above.  Where Wu ¶99 discloses “a graphics processing unit (GPU) … the interface may be any of a High-Definition Multimedia Interface, Display Port, wireless HDMI.”


Allowable Subject Matter
Claim(s) 23 is/are allowed.
Claims 7, 10, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Malvar et al. “HIGH-QUALITY LINEAR INTERPOLATION FOR DEMOSAICING OF BAYER-PATTERNED COLOR IMAGES,” June 2004, Acoustics, Speech, and Signal Processing, 1988. ICASSP-88., 1988 International Conference on 3:iii - 485-8 vol.3.